Judgment, Supreme Court, New York County (Edward Greenfield, J.), entered April 25, 1994, which, upon a jury’s verdict, entered judgment in favor of the defendant, unanimously affirmed, without costs.
Plaintiff, while working for United Parcel Service ("UPS”) was pushing a hand cart when the cart was struck by defendant’s vehicle. Plaintiff claimed that this caused his body to twist resulting in back pain. The plaintiff missed the following two weeks of work but then returned and resumed normal work at UPS for four months, without missing a day prior to the onset of severe back pain. This pain worsened and an MRI showed a bulging or herniated disc which eventually had to be operated upon. The experts at trial offered by the parties differed as to the cause of the herniation. Plaintiff’s expert testified that it was a result of the October striking of the hand cart while defendant’s experts opined that the plaintiff suffered a degenerative condition which had to be corrected by surgery. The jury credited defendant’s experts and the trial court subsequently denied plaintiff’s motion to set aside the verdict as against the weight of the credible evidence. Judgment was entered for defendant and this appeal followed. We affirm.
In view of the sharp conflict between the expert testimony, which presented a classic jury question as to the competent producing cause of plaintiff’s back injuries, we cannot conclude that the verdict was against the weight of the credible evidence (see, Cohen v Hallmark Cards, 45 NY2d 493). Addi*253tionally, contrary to plaintiffs claim on appeal, the trial court’s unobjected to charge as well as the verdict sheet, which also was not objected to on the ground now asserted, fairly set forth the competing contentions of the parties. Finally, the jury did not render an inconsistent verdict in its answers on its verdict sheet, nor is there any demonstration of jury confusion. Concur—Murphy, P. J., Ellerin, Kupferman, Ross and Mazzarelli, JJ.